Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the preliminary amendment filed 5/2/2022, claims 1-16 are cancelled, and new claim 21 is added. Claims 17-21 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/523,504, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, claim 17 recites the limitation “a server configured to transmit the plurality of packages of information to at least one electronic communication device.” The support for this computerized system is found in Figures 13 and 14, and paragraphs [0063]-[0085] of pending application but it lacks support in its prior-filed application 13/523,504. As a result, a patent application publication of the ‘504 application (U.S. Patent Application Publication 2013/0337430 A1) constitutes a prior art. 
Double Patenting
Examiner acknowledges that claims 17-20 were restricted and withdrawn in its parent application 16/452,399. See ‘399 application, Response to Restriction filed 3/29/2022. Therefore, no double-patenting rejection is made in this application.
Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 omits “and” before the limitation “a server” in line 10. Appropriate correction is required.
Claims 20 and 21 recite the phrase “a one of,” which should read “one of.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the phrase “packages of information” in line 6. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “a plurality of packages of information” in line 2 or another new “packages of information”.  For the similar reason, dependent claims thereof are rejected as well.
Claim 17 recites the phrase “others” in line 6. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “others” in line 5 or another new “others”. In the other words, it is unclear the recruited “others” in line 5 is same as the recipients of the distributed information in line 6 or not.  For the similar reason, dependent claims thereof are rejected as well.
Claim 20 recites the phrase “the tokens” in line 20. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “a plurality of tokens” in claim 17 or “tokens” in claim 19. For the similar reason, claim 21 is rejected as well.
Claim 20 recites the phrase “the electronic communications devices” in several instances. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “at least one electronic communication device” in claim 17 or “other electronic communications devices” in claim 19. For the similar reason, claim 21 is rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) recite(s):
a plurality of packages of information, each package of information including information defining a different role in a hierarchical organization, each role relating to tasks to be performed by an individual in responding to an emergency, at least some of the tasks including a task of recruitment of others to perform subsidiary roles in the hierarchical organization by way of distributing packages of information to others so as to form the hierarchical organization, the plurality of packages of information including an incident commander package of information, the incident commander package including a plurality of tokens1 allowing for access to the information of the packages of information; 
a server configured to transmit the plurality of packages of information to at least one electronic communication device.
The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “a server configured to transmit the plurality of packages of information to at least one electronic communication device,” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses organizing disaster response and recovery information. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Alternatively, the non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server configured to transmit the plurality of packages of information to at least one electronic communication device,” nothing in the claim element precludes the step from practically being performed in the mind. 
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – a server configured to transmit []  information to at least one electronic communication device.
The “server” and “electronic communication device” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: transmit [] information to at least one electronic communication device. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of transmitting information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that transmitting data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 18-21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of electronic communication device [claim 18], which are no more than mere instructions to apply the exception using a generic computer component, generally linking the use of the judicial exception to a particular technological environment or field of use, insignificant extra-solution activity, or that are well understood, routine and conventional activities previously known to the industry. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. The additional element of using electronic communication device to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viramontez (U.S. Patent Application Publication 2018/0190104).
Regarding claim 17, Viramontez discloses a system for use in responding to emergencies (Abstract), comprising:
a plurality of packages of information, each package of information including information defining a different role in a hierarchical organization, each role relating to tasks to be performed by an individual in responding to an emergency, at least some of the tasks including a task of recruitment of others to perform subsidiary roles in the hierarchical organization by way of distributing packages of information to others so as to form the hierarchical organization (¶0064: “ICS 10 may include a list of staff members who are trained and approved for the various roles of SRL, DL, TL, and others.”;), the plurality of packages of information including an incident commander package of information (¶0064: “during an emergency, an agent may access the app on his or her mobile digital device and self-designate as the SRL.”), the incident commander package including a plurality of tokens allowing for access to the information of the packages of information (¶0097 teaches that the access, ex. designation of role, is selected from the list: “the user may select the role of student release leader from a list of possible roles using the ICS app running on a mobile digital device. Method 400 proceeds to step 404 of transmitting the designation of the user as a student release leader to a server.”; ¶0136 teaches that such access related transmission is communicated as token: “Communications unit 810 may include internal and external technologies … Token Ring”; ¶0065: “SRL 106 may use his or her mobile digital device to send a request for the list of currently attending children to server(s) 126. SRL 106 may also acquire a list of approved adults for each child from the server(s), either automatically, by request, or otherwise (see FIG. 10).”; ¶0066: “other staff members may be automatically designated by system 100 as a division leader or transportation leader.”; ¶0073: “At step 208 of method 200, ICS 10 receives check-ins from various agents and establishes roles of each agent based on those check-ins. For example, first agent 14 may check in via ICS app 40 and indicate that she will act as SRL 106 for this incident.”); 
a server configured to transmit the plurality of packages of information to at least one electronic communication device (server 32 in FIG. 1; ¶0054).

Regarding claim 18, Viramontez further discloses that the at least one electronic communications device comprises an electronic communications device of an incident commander (¶0063: “Each of the agents (e.g., SRL 106, DL 108, TL 110) has a mobile digital device (e.g., a smart phone or tablet) configured to execute ICS 10 using a designated application (or app), as described above. Specifically, as depicted in FIG. 2, mobile digital devices 128, 130, and 132 are in the possession of the respective agents and in communication with a common network (e.g., the cloud). Devices 128, 130, and 132 are examples of personal devices 12, described above with respect to ICS 10. These devices may be personal devices of the respective staff members, such as the staff members' phones, or may be school-owned devices assigned to the respective staff members.”).

Regarding claim 19, Viramontez further discloses the electronics communications device of the incident commander (¶0063: “Each of the agents (e.g., SRL 106, DL 108, TL 110) has a mobile digital device (e.g., a smart phone or tablet) configured to execute ICS 10 using a designated application (or app), as described above. Specifically, as depicted in FIG. 2, mobile digital devices 128, 130, and 132 are in the possession of the respective agents and in communication with a common network (e.g., the cloud). Devices 128, 130, and 132 are examples of personal devices 12, described above with respect to ICS 10. These devices may be personal devices of the respective staff members, such as the staff members' phones, or may be school-owned devices assigned to the respective staff members.”), and wherein the incident commander package includes program instructions to configure the electronics communications device of the incident commander to provide for transfer of the packages of information to other electronic communication devices, along with tokens allowing for access to the information of the packages of information (14, 16 and 18 in FIG. 1; ¶0046: “ICS 10 includes a plurality of mobile digital devices (MDDs) 12, each in the possession of a different agent. In this example, these agents comprise a first agent 14, a second agent 16, and a third agent 18.”; ¶0057: “In the event of an emergency, one or more first agents may be designated as a student release leader (SRL) 106, one or more second agents may be designated as a division leader (DL) 108, and one or more third agents may be designated as a transportation leader (TL) 110.”).

Regarding claim 20, Viramontez further discloses that the tokens include program instructions for configuring the electronic communications devices to transmit information of a role defined by information of a one of the packages received by the electronic communication devices, and information relating to users of the electronic communication devices; and wherein the server is further configured to receive the information transmitted by the electronic communication devices and to generate information of an organizational chart of the hierarchical organization, includes roles filled in the hierarchical organization and information relating to the users, and wherein the server is further configured to transmit the information of the organizational chart to the electronic communication devices (¶0066: “Similarly, other staff members may be automatically designated by system 100 as a division leader or transportation leader, or may self-designate as DL 108 and TL 110.”; ¶0064: “ICS 10 may include a list of staff members who are trained and approved for the various roles of SRL, DL, TL, and others.”).

Regarding claim 21, Viramontez further discloses that the tokens include program instructions for configuring the electronic communications devices to transmit information of a role defined by information of a one of the packages received by the electronic communication devices, and information relating to users of the electronic communication devices; and wherein the server is further configured to receive the information transmitted by the electronic communication devices and to generate information of an organizational chart of the hierarchical organization, includes roles filled in the hierarchical organization and information relating to the users, and wherein the server is further configured to distribute the information of the organizational chart (¶0066: “Similarly, other staff members may be automatically designated by system 100 as a division leader or transportation leader, or may self-designate as DL 108 and TL 110.”; ¶0064: “ICS 10 may include a list of staff members who are trained and approved for the various roles of SRL, DL, TL, and others.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner construes the limitation “token” as an abstract idea because it is either merely information or software code, which is non-statutory per se. Claim 17 requires the “token” as a part of information package. Therefore, the limitation “token” is constructed as information. Also, this claim construction is consistent with the specification where the “token” is described as information or software code (software per se) without any explicit definition. See Spec. ¶¶0063-0069. Therefore, the limitation “token” is intangible and considered as an abstract idea.